ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN OFFICIAL OPINION REGARDING COUNTY BUDGET BOARDS.
YOUR FIRST QUESTION ASKS WHETHER A COUNTY BUDGET BOARD MAY TRANSFER TO OTHER PROGRAMS FUNDS INITIALLY APPROPRIATE TO ECONOMIC DEVELOPMENT PROGRAMS. YOUR SECOND QUESTION ASKS WHETHER A COUNTY EXCISE BOARD IS REQUIRED TO APPROVE A 10 MILL LEVY AS BUDGETED FOR THE COUNTY BY THE COUNTY BUDGET BOARD.
BECAUSE YOUR QUESTIONS MAY BE ANSWERED, FOR THE MOST PART, BY REFERENCE TO A PREVIOUS ATTORNEY GENERAL OPINION, IT DOES NOT APPEAR NECESSARY TO ISSUE AN OFFICIAL OPINION AT THIS TIME. THE CONCLUSIONS EXPRESSED BELOW ARE, OF COURSE, SOLELY THOSE OF THE UNDERSIGNED ATTORNEY GENERAL.
AS NOTED IN A.G. OPIN. NO. 90-036, WHICH I HAVE ATTACHED FOR YOUR INFORMATION, THE EXCISE BOARD IN A COUNTY GOVERNED BY THE COUNTY BUDGET ACT IS NOT AUTHORIZED TO CHANGE THE ESTIMATE OF FINANCIAL NEEDS AS REQUESTED FOR ECONOMIC DEVELOPMENT PROGRAMS UNLESS ONE OR MORE OF THE REQUIREMENTS OF 19 O.S. 1414 (1981) ARE OPERATIVE. THE REQUISITE PROVISIONS OF 19 O.S. 1414 DETAIL THOSE INSTANCES WHEN THE EXCISE BOARD MAY CHANGE A BUDGET WHICH HAS BEEN SUBMITTED TO THEM BY THE COUNTY BUDGET BOARD. THEREFORE, THE EXCISE BOARD IS REQUIRED TO APPROVE A BUDGET SUBMITTED BY THE COUNTY BUDGET BOARD UNLESS THE VARIOUS PROVISIONS OF 1414 ARE IN OPERATION.
AS TO YOUR QUESTION CONCERNING THE TRANSFER OF MONIES INITIALLY APPROPRIATED FOR ECONOMIC DEVELOPMENT PROGRAMS TO OTHER PROGRAMS AT A LATER TIME, THE PROVISIONS OF 68 O.S. 3019 (1990), WHICH BECOME EFFECTIVE JANUARY 1, 1992, WILL BE CONTROLLING:
  "THE SECRETARY OF THE EXCISE BOARD SHALL IMMEDIATELY CERTIFY EACH APPROPRIATION AS MADE BY THE EXCISE BOARD TO THE CLERK OR OTHER ISSUING OFFICER AND THE TREASURER OF THE MUNICIPALITY FOR WHICH THE SAME IS MADE. THE SEVERAL ITEMS OF THE ESTIMATE AS MADE AND APPROVED BY THE EXCISE BOARD FOR EACH FISCAL YEAR SHALL CONSTITUTE AND ARE HEREBY DECLARED TO BE AN APPROPRIATION OF FUNDS FOR THE SEVERAL AND SPECIFIC PURPOSES NAMED IN SUCH ESTIMATE, AND THE APPROPRIATION THUS MADE SHALL NOT BE USED FOR ANY OTHER FISCAL YEAR OR PURPOSES WHATSOEVER, EXCEPT AS PROVIDED IN THE PRECEDING SECTION."
THE PRECEDING 68 O.S. 3018 DEALS WITH THE ACCRUAL OF FUNDS FROM A PRIOR YEAR AND THE APPROPRIATION OF ANY CASH BALANCES TO THE SAME FUND IN THE SUCCEEDING FISCAL YEAR. THE NEW LAW EMBODIES THE PRIOR LAW WHICH HELD THAT APPROPRIATIONS INCURRED FOR PURPOSES OTHER THAN THE PURPOSE FOR WHICH THE APPROPRIATION WAS MADE ARE VOID (SEE (BOARD OF COMMISSIONERS OF OKLAHOMA COUNTY V. ALEXANDER, 42 P.2D 884 (1935). IN ANSWER TO YOUR FIRST QUESTION THEN, THE BUDGET BOARD MAY NOT REAPPROPRIATE FUNDS ONCE THOSE FUNDS ARE DULY APPROPRIATED.
(ALICE S. MITCHELL)